                     Case 20-10256-KBO                       Doc 376            Filed 05/08/20              Page 1 of 8



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                                          )   Chapter 11
                                                                                 )
                                             1
 EARTH FARE, INC., et al.,                                                       )   Case No. 20-10256 (KBO)
                                                                                 )
                                                 Debtors.                        )   (Joint Administered)
                                                                                 )
                                                                                 )   Ref Docket No. 363

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

THIERRY LAMOUR, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On April 28, 2020, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Telephonic Hearing on April 30, 2020 at 1:30 P.M. (ET),” dated April 28, 2020, [Docket
   363], by causing true and correct copies:

      i.      to be delivered via electronic mail on the annexed Exhibit A, and

     ii.      to be delivered via facsimile to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                                     /s/ Thierry Lamour
                                                                                                     Thierry Lamour
 Sworn to before me this
 1st day of May, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Earth Fare, Inc.
(3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina
28732.
Case 20-10256-KBO   Doc 376   Filed 05/08/20   Page 2 of 8




                    EXHIBIT A
            Case 20-10256-KBO    Doc 376    Filed 05/08/20   Page 3 of 8




          NAME                                     EMAIL
ADPLEX, INC.             KSCHWERTNER@ADPLEX.COM
ALBERT'S                 CDIBELLO@UNFI.COM
AMEX                     CELIA.COULOMBE@AEXP.COM
BAIRD MANDALAS
BROCKSTEDT, LLC          SWS@BMBDE.COM
                         HEILMANL@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM;
BALLARD SPAHR LLP        GANZC@BALLARDSPAHR.COM; RUBINS@BALLARDSPAHR.COM
BIELLI & KLAUDER         DKLAUDER@BK-LEGAL.COM
BREIT MP EP II LLC       PATTYR@STARPOINTPROPERTIES.COM
BUNZL DISTRIBUTION
SOUTHEAST, LLC           BRIAN.BARRETT@BUNZLUSA.COM; KAREN.MARTIN@BUNZLUSA.COM
                         STETRO@CHAPMAN.COM
CHAPMAN AND CUTLER LLP   AKRIEGER@CHAPMAN.COM
CHIPMAN BROWN CICERO
& COLE, LLP              DESGROSS@CHIPMANBROWN.COM
CHRISTIAN & SMALL LLP    DDSPARKS@CSATTORNEYS.COM
                         KBIFFERATO@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP   KCONLAN@CONNOLLYGALLAGHER.COM
COOCH AND TAYLOR P.A.    RPEDIGO@COOCHTAYLOR.COM; GDICK@COOCHTAYLOR.COM
CROSSET COMPANY,         TSLAUGHTER@CASTELLINICOMPANY.COM; MSAYLOR@CROSSET.COM;
CINCINNATI               CROSSETACCOUNTING@CROSSET.COM
CWB HOLDINGS, INC.       DARRIN.WALVOORD@CHARLOTTESWEB.COM
DELAWARE STATE
TREASURY                 STATETREASURER@STATE.DE.US
                         SGIULIANO@DIAMONDMCCARTHY.COM;
DIAMOND MCCARTHY LLP     KPHELPS@DIAMONDMCCARTHY.COM
ELLIS & WINTERS LLP      CAM.KIRBY@ELLISWINTERS.COM
FELDERSTEIN FITZGERALD
WILLOUGHBY PASCUZZI &
RIOS                     PPASCUZZI@FFWPLAW.COM
FIRST SOURCE, LLC        AMANDAJO.FUCCELLA@FIRST-SOURCE.COM
                         ORDERS@FRONTIERCOOP.COM;
FRONTIER NATURAL         ACCOUNTSRECEIVABLE@FRONTIERCOOP.COM;
PRODUCTS                 MOLLY.TRIMBLE@FRONTIERCOOP.COM
GAIA HERBS, INC.         CS@GAIAHERBS.COM; MAZ@GAIAHERBS.COM
GARDEN OF LIFE, INC      KEYACCOUNTS@GARDENOFLIFE.COM
GEMINI PLACE TOWNE       ASHLEY.SEASLY@COLLIERS.COM; KEITH.SHOUP@COLLIERS.COM;
CENTER LLC               CANDACE.VRADENBURG@COLLIERS.COM
GOURMET FOODS
INTERNATIONAL            CEASTWOOD@GFIFOODS.COM; JFOSTER@GFIFOODS.COM
HAYNES AND BOONE, LLP    KENRIC.KATTNER@HAYNESBOONE.COM
HISSHO SUSHI             DANIELRUTHERFORD@HISSHOSUSHI.COM
HOGAN MCDANIEL           DKHOGAN@DKHOGAN.COM
           Case 20-10256-KBO      Doc 376   Filed 05/08/20   Page 4 of 8




HOMESTEAD CREAMERY,
INC                       DONNA@HOMESTEADCREAMERYINC.COM
HUBERT COMPANY            KSHIRES@HUBERT.COM
HUSSMAN CORPORATION       TINA.ODONNELL@HUSSMANN.COM
                          DALE.BORNE@INLANDSEAFOOD.COM;
INLAND SEAFOOD            CARTER.BALL@INLANDSEAFOOD.COM
INSTACART                 AR@INSTACART.COM
JENNIFER FRANCIS          LEGAL@TAXCOLLECTOR.COM
KELLEY DRYE & WARREN      RLEHANE@KELLEYDRYE.COM
LLP                       MHAGER@KELLEYDRYE.COM
                          COBB@LRCLAW.COM
                          MUMFORD@LRCLAW.COM
LANDIS RATH & COBB LLP    CREE@LRCLAW.COM
LAW OFFICE OF SUSAN E.
KAUFMAN, LLC              SKAUFMAN@SKAUFMANLAW.COM
MCCARRTER & ENGLISH,
LLP                       WTAYLOR@MCCARTER.COM; SHUMISTON@MCCARTER.COM
MEYERS, ROMAN,
FRIEDBERG & LEWIS LPA     DNEUMANN@MEYERSROMAN.COM
MIRICK, O'CONNELL,        KFOLEY@MIRICKOCONNELL.COM; JBALDIGA@MIRICKOCONNELL.COM;
DEMALLIE & LOUGEE, LLP    PCAREY@MIRICKOCONNELL.COM
MORRIS JAMES LLP          CKUNZ@MORRISJAMES.COM
NATIONAL WATER
SERVICES                  ACCOUNTING@FRESHPURE.COM
NUTRACEUTICAL             KEYACCOUNT@NUTRACORP.COM; CREDITS@NUTRACORP.COM;
CORPORATION               KARA.MITCHELL@NUTRACORP.COM
OFFICE OF THE UNITED
STATES ATTORNEY           USADE.PRESS@USDOJ.GOV
ONESOURCE MAGAZINE
DIST., LLC                ISELAD@ONESOURCEDIST.COM
PACHULSKI STANG ZIEHL &   BSANDLER@PSZJLAW.COM; RFEINSTEIN@PSZJLAW.COM;
JONES LLP                 CROBINSON@PSZJLAW.COM
PANGEA-CDS, INC.          SEDELMAN@PANGEA-CDS.COM
PAUL WEISS RIFKIND
WHARTON & GARRISON LLP    AEATON@PAULWEISS.COM; BLAVIN@PAULWEISS.COM
PEPPER HAMILTON LLP       HERRMANND@PEPPERLAW.COM; MCLAUGHLINM@PEPPERLAW.COM
                          WMCDEARMON@PIEDMONTGRAPHICS.COM;
                          AMELTON@PIEDMONTGRAPHICS.COM;
PIEDMONT GRAPHICS         THAYES@PIEDMONTGRAPHICS.COM
POLSINELLI PC             CWARD@POLSINELLI.COM
RUBIN & LEVIN, P.C.       JIM@RUBIN-LEVIN.NET
SECRETARY OF STATE        CORP@DELAWARE.GOV
SIMON PROPERTY GROUP,
INC.                      RTUCKER@SIMON.COM
            Case 20-10256-KBO    Doc 376     Filed 05/08/20   Page 5 of 8




SMITH, KATZENSTEIN &
JENKINS LLP              KMILLE@SKJLAW.COM
SOUTHEASTERN
PRODUCTS, INC.           CTEODOSIO@SERETAIL.COM
ST. JOHNS PARKWAY LAND
TRUST                    INFO@NFLT.ORG
STEVENS & LEE, P.C.      DWG@STEVENSLEE.COM; RL@STEVENSLEE.COM
STORES CONSULTING        RMARINO@STORESCONSULTING.COM;
GROUP                    JSWEENEY@STORESCONSULTING.COM
SULLIVAN HAZELTINE
ALLINSON LLC             WHAZELTINE@SHA-LLC.COM
THOMPSON COBURN LLP      DFARRELL@THOMPSONCOBURN.COM
TROUTMAN SANDERS LLP     AMY.WILLIAMS@TROUTMAN.COM
UNFI                     CDIBELLO@UNFI.COM
                         JASON.RUDD@WICKPHILLIPS.COM
WICK PHILLIPS            LAUREN.DRAWHORN@WICKPHILLIPS.COM
WOMBLE BOND DICKINSON    MATTHEW.WARD@WBD-US.COM
(US) LLP                 MORGAN.PATTERSON@WBD-US.COM
ZERO ZONE                JOHN.DUIMSTRA@ZERO-ZONE.COM
Case 20-10256-KBO   Doc 376   Filed 05/08/20   Page 6 of 8




                    EXHIBIT B
Case 20-10256-KBO      Doc 376    Filed 05/08/20    Page 7 of 8




NAME                                                FAX
BALLARD SPAHR LLP                                   302-252-4466
BALLARD SPAHR LLP                                   602-798-5595
BALLARD SPAHR LLP                                   702-471-7070
BIELLI & KLAUDER                                    302-397-2557
CHAPMAN AND CUTLER LLP                              312-701-2361
CHAPMAN AND CUTLER LLP                              312-701-2361
CHRISTIAN & SMALL LLP                               205-328-7234
CONNOLLY GALLAGHER LLP                              302-757-7299
CWB HOLDINGS, INC.                                  720-744-0245
DELAWARE STATE TREASURY                             302-739-2274
DIAMOND MCCARTHY LLP                                212-430-5499
ELLIS & WINTERS LLP                                 919-865-7010
FELDERSTEIN FITZGERALD WILLOUGHBY PASCUZZI & RIOS   916-329-7435
FIRST SOURCE, LLC                                   757-566-5379
FRONTIER NATURAL PRODUCTS                           319-227-7966
GAIA HERBS, INC.                                    800-717-1722
GOODWIN PROCTER LLP                                 212-355-3333
HISSHO SUSHI                                        704-926-2201
HOGAN MCDANIEL                                      302-656-7599
HOMESTEAD CREAMERY, INC                             540-721-5808
HUBERT COMPANY                                      513-367-8603
HUSSMAN CORPORATION                                 704-821-4868
JENNIFER FRANCIS                                    941-708-4934
KELLEY DRYE & WARREN LLP                            212-808-7897
LANDIS RATH & COBB LLP                              302-467-4450
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                 302-792-7420
MCCARRTER & ENGLISH, LLP                            302-984-6399
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA                216-831-0542
MIRICK, O'CONNELL, DEMALLIE & LOUGEE, LLP           508-898-1502
MIRICK, O'CONNELL, DEMALLIE & LOUGEE, LLP           508-791-8502
MORRIS JAMES LLP                                    302-571-1750
NUTRACEUTICAL CORPORATION                           800-767-8514
OFFICE OF THE UNITED STATES ATTORNEY                302-573-6220
OFFICE OF THE UNITED STATES TRUSTEE                 302-573-6497
PEPPER HAMILTON LLP                                 302-421-8390
POLSINELLI PC                                       302-252-0921
SECRETARY OF STATE                                  302-739-5635
SECRETARY OF STATE                                  302-739-5635
SIMON PROPERTY GROUP, INC.                          317-263-7901
SMITH, KATZENSTEIN & JENKINS LLP                    302-652-8405
Case 20-10256-KBO     Doc 376   Filed 05/08/20   Page 8 of 8




SOUTHEASTERN PRODUCTS, INC.                      864-235-0775
STEVENS & LEE, P.C.                              610-371-7988
STEVENS & LEE, P.C.                              610-371-7958
SULLIVAN HAZELTINE ALLINSON LLC                  302-428-8195
THOMPSON COBURN LLP                              314-552-7000
TROUTMAN SANDERS LLP                             704-998-4051
UNITED NATURAL FOODS, INC.                       866-284-2288
WOMBLE BOND DICKINSON (US) LLP                   302-252-4330
YOUNG CONAWAY STARGATT & TAYLOR, LLP             302-571-1253
ZERO ZONE                                        262-392-6420
